Cite as 2015 Ark. App. 567

                ARKANSAS COURT OF APPEALS
                                     DIVISION I
                                    No. CV-14-1096
                                              Opinion Delivered   October 16, 2015

   JEANNIE SHERMAN                      APPEAL FROM THE CROSS
                              APPELLANT COUNTY CIRCUIT COURT
                                        [NO. 19-DR-12-81-4]
   V.
                            HONORABLE KATHLEEN BELL,
   RAYMOND BOECKMANN        JUDGE
                   APPELLEE
                            SUBSTITUTED OPINION

                                              SUPPLEMENTATION ORDERED


                          BRANDON J. HARRISON, Judge


        Jeannie Sherman and Raymond Boeckmann were divorced by order of the Cross

County Circuit Court in September 2013. Sherman appeals from the circuit court’s order

finding her in contempt for misuse of marital funds. Due to briefing deficiencies, we order

supplementation of the abstract and addendum.1

        This appeal concerns multiple hearings and petitions for contempt filed by

Boeckmann. We note that one hearing in particular, conducted on 25 November 2013,

has not been abstracted, and two of Boeckmann’s contempt petitions, filed 29 October 2013

and 20 November 2013, are not included in the addendum. We also note that the transcript




   1
    This case was originally handed down in a combined opinion with CV-14-353. We are
now issuing two separate opinions for CV-14-353 and CV-14-1096.
                                            1
                               Cite as 2015 Ark. App. 567

for the November 25 hearing and these two petitions are not included in the record;

however, both the November 25 hearing transcript and the petitions have been tendered to

this court by motion.2 Under these unique circumstances, we hereby deem the record in

CV-14-1096 supplemented with both the November 25 transcript and the October 25 and

November 20 petitions for contempt. With the record now supplemented, we order

Sherman to provide this court with a supplemental abstract of the November 25 hearing

and a supplemental addendum that includes the two petitions within fifteen days of this

opinion pursuant to Ark. Sup. Ct. R. 4-2(b)(3). Boeckmann will then have the opportunity

to revise or supplement his brief. Ark. Sup. Ct. R. 4-2(b)(3).

       Supplementation ordered.

       ABRAMSON and BROWN, JJ., agree.




       2
       The November 25 hearing transcript was tendered to this court on 27 August 2014,
under case number CV-14-393; the contempt petitions were tendered to this court on 25
February 2015 under case number CV-14-1096. The court denied the motions previously.
That was a mistake, as they should have been granted. The court apologizes for any
inconvenience to the parties related to those denials.
                                             2